       Case: 1:21-cr-00159-JPC Doc #: 9 Filed: 04/15/21 1 of 2. PageID #: 27




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

  UNITED STATES OF AMERICA,                )   Case No. 1:21-cr-159
                                           )
        Plaintiff,                         )   Judge J. Philip Calabrese
                                           )
  v.                                       )
                                           )
  RICHARD GOULD,                           )
                                           )
         Defendant.                        )
                                           )

                                      ORDER

       On April 15, 2021, the Court conducted a pretrial status conference with

counsel for the United States and for Defendant Richard Gould. Counsel for the

United States indicated discovery was forthcoming in the next week or so but was

unable to provide a reliable estimate of its volume.          Counsel for Defendant

represented to the Court that Defendant will work diligently to review that discovery,

but due to the nature of the case, it may take some time. Counsel also indicated she

would likely be filing a suppression motion on Defendant’s behalf.

       Based on this discussion, the Court determined that the case cannot be tried

within the speedy-trial deadline of June 15, 2021. In doing so, the Court finds that

the ends of justice are served by tolling the running of the speedy-trial clock through

the filing of Defendant’s motion to suppress, which is scheduled for August 16, 2021,

pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (B)(i), (ii), and (iv) and outweigh the best

interest of the public and Defendant in a speedy trial.
       Case: 1:21-cr-00159-JPC Doc #: 9 Filed: 04/15/21 2 of 2. PageID #: 28




      Therefore, the Court finds the period of time elapsing from April 15, 2021,

through and including August 16, 2021, is properly and shall be excluded from the

speedy trial calculation. As of the date of this Order, by the Court’s calculation, nine

(9) days have elapsed on the speedy-trial period set forth in 18 U.S.C. § 3161(c)(1).

      SO ORDERED.

Dated: April 15, 2021




                                        J. Philip Calabrese
                                        United States District Judge
                                        Northern District of Ohio




                                           2
